Name: Council Regulation (EEC) No 291/80 of 5 February 1980 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 2 . 80 Official Journal of the European Communities No L 32/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 291 /80 of 5 February 1980 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden whereas the Convention of 31 December 1932 between Denmark and Sweden concerning fishing conditions in the maritime waters bordering both parties provides that each party shall grant access to fishing by vessels of the other party within its fishing zone in the Kattegat seawards of three nautical miles from the coast and in certain parts of 0resund and the Baltic Sea up to the base-lines ; Whereas, in order to avoid a prolonged interruption of reciprocal fishing by vessels of each of the two parties in the fisheries zone of the other, the delegations of both parties have agreed that each party should take steps to permit resumption of reciprocal fishing no later than 15 February ; Whereas, in order to comply with this date, it is neces ­ sary to adopt measures authorizing interim fishing by Swedish vessels in the Community fisheries zone on the basis of Article 103 of the Treaty, THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission , Whereas on 3 November 1976 the Council adopted a set of resolutions concerning certain external and internal aspects of the common fisheries policy ; Whereas the Community and the Kingdom of Sweden have signed a Framework Agreement on fish ­ eries ; Whereas the Commission has submitted the Agree ­ ment to the Council for approval ; Whereas fishing from Swedish vessels in the Commu ­ nity's fishing zone is authorized until 31 December 1979 by virtue of Council Regulation (EEC) No 588 /79 of 26 March 1979 laying down certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Sweden (') ; Whereas the consultations held between the Commu ­ nity and Sweden on the one hand , and between the Community , Sweden and Norway on the other hand , on the subject of reciprocal fishery rights for 1980 and of the management of certain joint stocks occurring in Skagerrak and in Kattegat were not completed until 23 January 1 980 ; Whereas the Agreement of 19 December 1966 between Denmark , Norway and Sweden on mutual access to fishing in Skagerrak and Kattegat provides that each party shall grant access to fishing by vessels of the other parties within its fishing zone in Skagerrak and part of Kattegat seawards of four nautical miles from the base-lines ; HAS ADOPTED THIS REGULATION : Article 1 1 . Fishing by vessels flying the flag of Sweden in the 200-mile zone of the Member States in the North Sea, Skagerrak , Kattegat, the Baltic Sea , the Labrador Sea, Davis Strait , Baffin Bay and the Atlantic Ocean north of 43 ° N shall be authorized during the period 1 January to 30 April 1980 for the species referred to in Annex I within the geographical and quantitative limits laid down therein and in accordance with the provisions laid down in this Regulation . 2 . Without prejudice to the provisions of paragraph 1 , fishing by vessels flying the flag of Sweden for species other than those for which quotas are esta ­ blished in Annex I is authorized in Kattegat ,(') OJ No L 81 , 31 . 3 . 1979 , p. 18 . No L 32/2 Official Journal of the European Communities 9 . 2. 80 2 . Vessels referred to in paragraph 1 shall keep a logbook in which the information specified in Annex III is to be entered . 3 . Vessels referred to in paragraph 1 , except those fishing in Skagerrak, Kattegat and 0resund, shall transmit to the Commission , according to the rules set out in Annex IV, the information specified in that Annex . 4. The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of the vessel on both sides. Skagerrak and 0resund, east of a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and north of a line drawn from the light ­ house of Stevns to the lighthouse of Falsterbo. 3 . For the purposes of this Regulation :  the Skagerrak is the area limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from the Skagen lighthouse to the light ­ house of Tistlarna and from there to the nearest coast of Sweden ,  the Kattegat is the area limited in the north by a line drawn from Skagen lighthouse to the light ­ house of Tistlarna and from there to the nearest coast of Sweden and in the south by a line drawn from Hasenere Head to Gniben Point, from Korshage to Spodsbjerg, and from Gilbjerg Head to the Kullen ,  0resund is the area limited in the north by a line drawn from Gilbjerg Point to the Kullen and in the south by a line drawn from the lighthouse of Stevns to the lighthouse of Falsterbo . 4. Fishing authorized under paragraphs 1 and 2 shall be limited to the parts of the 200-mile fishing zone lying seawards of 12 nautical miles from the base-lines from which the territorial waters of Member States are measured, with the following exceptions : (a) fishing in Skagerrak is authorized seawards of four nautical miles from the base-lines of Denmark ; (b) fishing in Kattegat is authorized seawards of three nautical miles from the coast of Denmark ; (c) fishing in the Baltic Sea is authorized seawards of three nautical miles from the base-lines of Denmark ; (d) fishing in 0resund is authorized within the areas and in accordance with the conditions set out in Annex II . 5 . Notwithstanding paragraph 1 , unavoidable by-catches of a species for which no quota is esta ­ blished in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned . 6 . By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned . Article J 1 . Fishing within ICES sub-areas IV and VI, and ICES division Illb, c , d under the quotas established in Article 1 , shall be permitted only where a licence issued by the Commission on behalf of the Commu ­ nity at the request of the Swedish authorities is held on board and where the conditions set out in the licence are observed . 2. Licences shall be issued for the purposes of para ­ graph 1 subject to the condition that the number of licences valid on any day shall not exceed : 79 for fishing cod and herring in the Baltic Sea, six for fishing salmon in the Baltic Sea, 14 for fishing in ICES sub-areas IV and VI all species referred to in Annex I other than ling, three for fishing ling in ICES sub-areas IV and VI . 3 . When an application for a licence is submitted to the Commission, the following information shall be supplied : (a) name of the vessel ; (b) registration number ; (c) external identification letters and numbers ; (d) port of registration ; (e) name and address of the owner or charterer ; (f) gross tonnage and overall length ; (g) engine power ; (h) call sign and radio frequency ; ( i) intended method of fishing ; (j) intended area of fishing ; (k) species for which it is intended to fish ; ( 1) period for which a licence is requested . 4. Each licence shall be valid for one vessel only. When several vessels are taking part in the same fishing operation , each vessel shall be in possession of a licence . Article 2 1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article . 9 . 2 . 80 Official Journal of the European Communities No L 32/3 tion of vessels, to ensure the enforcement of this Regu ­ lation . Article 7 Where an infringement is duly found to have taken place, the Member States shall , without delay, inform the Commission of the name of the vessel involved and of any action they have taken . 5 . Licences may be cancel ' ed with a view to issuing new licences. Cancellation shall take effect from the date of the surrender of the licence to the Commis ­ sion . New licences shall take effect from the first of the month following that in which they are issued. Article 4 1 . The use of trends and purse seines for catching pelagic species shall be prohibited in Skagerrak from Saturday midnight to Sunday midnight and in Kattegat from Friday midnight to Sunday midnight. 2 . Directed fishing for herring in Skagerrak and Kattegat for purposes other than human consumption is prohibited . 3 . Directed fishing for herring in Skagerrak is prohi ­ bited until 31 March 1980 . Article 5 Only long-liners shall be authorized to fish for ling. Article 6 The competent authorities of the Member States shall take appropriate steps, including the regular inspec Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January to 30 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 February 1980 . For the Council The President G. ZAMBERLETTI No L 32/4 Official Journal of the European Communities 9 . 2. 80 ANNEX I Fishing quotas Species Area within which fishing is authorized Quantity (tonnes) Cod Haddock Whiting Plaice Mackerel Sprat Blue whiting Herring Ling Salmon ICES IIIb, c , d Skagerrak Kattegat ICES IV Skagerrak + Kattegat ICES IV Skagerrak Kattegat ICES IV Skagerrak Kattegat ICES IV ICES IV Skaggerak + Kattegat ICES IV Skagerrak + Kattegat ICES IV, VI (2 ) Skagerrak Kattegat ICES IIIb, c , d ICES IV ICES IV, VI (2 ) ICES IIIb, c , d 2 000 1 000 (!) 2 500 ( ¢) 100 1 250 ( i ) 100 200 (') 500 ( ¢) 25 200 (') 500 (') 10 400 500 (&gt;) 2 000 5 000 (') 4 000 1 500 (') 8 500 (') 2 500 Token entry 400 12 (') To be reduced by the quantities taken outside the EEC fishing zone . (') North of 56 ° 30 ' N. 9 . 2. 80 No L 32/5Official Journal of the European Communities ANNEX II 1 . Inside a depth of 7 m only the following are allowed : (a) fishing by net for herring ; and (b) fishing by lines in the months of July to October inclusive . 2. Outside a depth of 7 m fishing by trawl or seine is prohibited south of a line from Ellekilde Hage to Lerberget . 3 . Notwithstanding paragraph 2 fishing is allowed on the Middelgrunden by 'agnvod' which does not measure more than 7-5 m between 'armspidseme'. 4. North of the line referred to in paragraph 2 fishing by trawl or Danish seine is allowed up to three nautical miles from the coast. ANNEX III The following details are to be entered in the logbook after each haul : 1 . the quantity (in kg) of each species caught ; 2. the date and the time of the haul ; 3 . the geographical position in which the catches were made ; 4 . the fishing method used. No L 32/6 Official Journal of the European Communities 9 . 2 . 80 ANNEX IV 1 . The information to be transmitted to the Commission and the timetable for its transmission is as follows : 1.1 . On each occasion the vessel enters the 200 nautical mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : (a) the information specified under point 1.4 ; (b) the quantity ( in kg) of each species of fish in the hold ; (c) when and where fishing is to commence . If the fishing operation requires more than one entry into the Community fisheries zone on any given day, a single communication on first entering the zone will be sufficient . 1.2 . On each occasion the vessel leaves the 200 nautical mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : (a ) the information specified under point 1.4 below ; (b) the quantity (in kg) of each species of fish in the hold ; (c ) the quantity ( in kg) of each species caught since the previous transmission ; (d) the ICES division or NAFO sub-zone in which the catches were taken ; (e) the quantity ( in kg) of each species transferred to other vessels since the vessel entered the Community fishing zone and the identification of the vessel to which the transfer was made ; ( f) the quantity (in kg) of each species landed in a port of the Community since the vessel entered the Community fishing zone . If the fishing operation requires more than one exit from the Community fisheries zone on any given day, a single communication on the last exit will be sufficient . 1.3 . At weekly intervals , commencing on the seventh day after the vessel first enters the fishing zone of the Member States : (a) the information specified under point 1.4 below ; (b) the quantity ( in kg) of each species caught since the previous transmission ; (c) the ICES division or NAFO sub-zone in which the catches were made . 1.4. (a) the name, call sign , identification numbers and letters of the vessel and the name of its master ; (b) the licence number if the vessel is under licence ; (c ) the serial number of the message ; (d) identification of the type of message ; (e ) the date , the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the Euro ­ pean Communities in Brussels ( telex address 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2 . If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel 's behalf by another vessel . 3 . Name of radio station Call sign of radio station Skagen OXP OXBBlavand Norddeich DAF DAK DAHDAL DAIDAM DAJDAN Scheveningen Oostende North Foreland Humber Cullercoats Wick PCH OST GNF GKZ GCC GKR 9. 2 . 80 Official Journal of the European Communities No L 32/7 Oban Portpatrick Anglesey Ilfracombe Niton Stonehaven Portshead Land's End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon Prins Christians Sund JulianehÃ ¥b GodthÃ ¥b Holsteinsborg Godhavn Stockholm Goteborg RÃ ¸nne GNE GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB FFU FFO FFC OZN OXF OXI OYS ' OZM SOJ SOG OYE Central GodthÃ ¥b 4. Form of communications : The information specified under point 1 shall contain the following elements , which shall be given in the following order :  name of vessel ;  call sign ;  external identification letters and numbers ;  serial number of the message for the voyage in question ;  indication of the type of message according to the following code :  message  when entering the Community zone : ' IN',  message  when leaving the Community zone : 'OUT,  weekly message : 'WKL' ;  the geographical position ;  the ICES division or NAFO sub-zone in which fishing is expected to commence ;  the date on which fishing is expected to commence ;  the quantity ( in kg) of each species of fish in the hold using the code mentioned in point 5 below ;  the quantity ( in kg) of each species caught since the previous transmission using the code mentioned in point 5 below ;  the ICES division or NAFO sub-zone in which the catches were made ;  the quantity ( in kg) of each species transferred to other vessels since the previous transmis ­ sion ;  the name and call sign of the vessel to which the transfer was made ;  the quantity ( in kg) of each species landed in a port of the Community since the previous transmission ;  name of the master. 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above :  A : Deep-water prawn (Pandalus borealis),  B : Hake (Merluccius merluccius),  C : Greenland halibut (Reinhardtius hippoglossoides),  D : Cod (Gadus morrhua), No L 32/8 Official Journal of the European Communities 9 . 2. 80  E : Haddock (Melanogrammus aeglefinus),  F : Halibut (Hippoglossus hippoglossus),  G : Mackerel (Scomber scombrus),  H : Horse-mackerel (Trachurus trachurus),  I : Round-nose grenadier (Coryphaenoides rupestris),  J : Saithe (Pollachius virens),  K : Whiting (Merlangus merlangus),  L : Herring (Clupea harengus),  M : Sandeel (Ammodytes sp),  N : Sprat (Clupea sprattus),  O : Plaice (Pleuronectes platessa),  P : Norway pout (Trisopterus esmarkii ),  Q : Ling (Molva molva),  R : Other,  S : Shrimp (Penaeidae),  T : Anchovy (Engraulis encrassicholus),  U : Redfish (Sebaste sp),  V : American plaice (Hypoglossoides platessoides),  W : Squid ( Illex),  X : Yellowtail (Limanda ferruginea),  Y : Blue whiting (Gadus poutassou).